      Case 2:17-cv-00595-ALB-SMD Document 153 Filed 08/02/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

 KA’TORIA GRAY,                               )
                                              )
 Plaintiff,                                   )
                                              )         Civil Action No.
 v.                                           )         2:17-cv-00595-ALB-SMD
                                              )
 KOCH FOODS, INC., et al.,                    )
                                              )
                                              )
 Defendants.                                  )

                                          ORDER

       Pending before the Court is Non-Party Steven Jackson’s Motion to Quash

Deposition Subpoena (Doc. 135) issued by Defendants Koch Foods, Inc., Koch Foods of

Alabama, LLC, David Birchfield, and Melissa McDickinson. Defendants filed a response

to the Motion, indicating that they have reached an agreement with Jackson’s counsel

resolving the issues raised in the Motion. (Doc. 141). Therefore, for good cause, it is

       ORDERED that the Motion to Quash Deposition Subpoena (Doc. 135) is DENIED

as MOOT.

       DONE this 2nd day of August, 2019.


                                   /s/ Stephen M. Doyle
                                   UNITED STATES MAGISTRATE JUDGE
